DETAILED ACTION
1.	This communication is in response to the request for continued examination filed on 12/2/2021. After a thorough search and examination of the present application and in light of the prior art made of record, claims 1-20 are allowed.


Reasons for allowance
2.	With respect to claim 1 the prior art does not teach or fairly suggest  receiving, at a content organizing agent of the enterprise content management system a request to organize content stored at the content database, wherein the request comprises at least a set of metadata; searching, by the content organizing agent, the metadata database to determine content items associated with at least a portion of the set of metadata; retrieving from the content database, by the content organizing agent, at least one content item from the database being associated with at least a portion of the set of metadata, upon retrieving the at least one content item, merging the retrieved at least one content item being associated with at least a portion of the set of metadata into one of a merged filed or a virtual structure; and storing the merged file or the virtual structure at the content database.

	With respect to claim 8 the prior art does not teach or fairly suggest wherein a request to organize content stored at the content database is received at a content organizing agent of the enterprise content management system, wherein the request comprises at least a set of metadata; wherein the content organizing agent searches the metadata database to determine content items being associated with at least a portion of the set of metadata; wherein the content organizing agent retrieves, from the content database, at least one content item being associated with at least a portion of the set of metadata; wherein, upon the at least one content item being retrieved, the retrieved at least one content item being associated with at least a portion of the set of metadata is merged into one of a merged filed or a virtual structure; and wherein the merged file or the virtual structure is stored at the content 

	With respect to claim 15 the prior art does not teach or fairly suggest receiving, at a content organizing agent of the enterprise content management system a request to organize content stored at the content database, wherein the request comprises at least a set of metadata; searching, by the content organizing agent, the metadata database to determine content items associated with at least a portion of the set of metadata; retrieving from the content database, by the content organizing agent, at least one content item from the database being associated with at least a portion of the set of metadata upon retrieving the at least one content item, merging the retrieved at least one content item being associated with at least a portion of the set of metadata into one of a merged filed or a virtual structure; and storing the merged file or the virtual structure at the content database.


Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        December 18, 2021